Citation Nr: 1817414	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-26 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine, to include as secondary to service-connected lumbosacral strain.

3.  Entitlement to service connection for left ankle tenosynovitis, to include as secondary to service-connected lumbosacral strain.

4.  Entitlement to service connection for right ankle tenosynovitis, to include as secondary to service-connected lumbosacral strain.

5.  Entitlement to service connection for left knee patellofemoral syndrome, to include as secondary to service-connected lumbosacral strain.

6.  Entitlement to service connection for right knee patellofemoral syndrome, to include as secondary to service-connected lumbosacral strain.

7.  Entitlement to service connection for a left hip condition, to include as secondary to service-connected lumbosacral strain.

8.  Entitlement to service connection for a right hip condition, to include as secondary to service-connected lumbosacral strain.

9.  Entitlement to service connection for left shoulder impingement syndrome, to include as secondary to the cervical spine DDD.

10.  Entitlement to service connection for right shoulder impingement syndrome, to include as secondary to the cervical spine DDD.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued a 20 percent disability rating for the lumbosacral strain, and denied service connection for disabilities of the cervical spine and bilateral ankles, knees, hips, and shoulders.  

In May 2017, the Veteran testified at a Board hearing before the undersigned at the RO, and a transcript of that hearing is of record.

In the Board hearing, the Veteran alleged that he has not worked since 2010 or 2012 due to his service-connected lumbosacral strain.  Entitlement to total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the U.S. Court of Appeals for Veterans Claims (Court) holding in Rice, as well as the evidence of record, the Board has amended the issues on appeal to include entitlement to a TDIU as reflected above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012). 

The Veteran was most recently examined for his lumbosacral strain in January 2011, and there is evidence that the disability has increased in severity since that time.  In the January 2011 VA examination, the Veteran's symptoms included a normal range of forward flexion to 90 degrees, and he reported having radiating pain into the bilateral buttocks without numbness.  In the May 2017 Board hearing, however, the Veteran indicated that he could "hardly bend down.  Probably about a quarter."  He indicated that after the January 2011 VA examination, he was sore for three days and that his pain had gotten worse since then.  The Veteran also reported that he had pain radiating down into both legs, which felt like a burning sensation.  Thus, due to evidence of potentially worsening symptomatology, as well as the seven years since the last examination, the Board finds a new VA lumbar spine examination is necessary.

With regard to the claims for service connection for the cervical spine and bilateral ankles, knees, hips, and shoulders, the Board finds that the January 2011 VA medical opinions are insufficient bases on which to adjudicate the claims.  The examiner indicated that there was no evidence in the Veteran's service treatment records (STRs) of any complaints or treatment for conditions of the knees, ankles, shoulders, hips, or cervical spine.  In addition, there was "nothing in the current orthopedic literature demonstrating that an intrinsic condition of the lumbar spine will cause intrinsic conditions of other joints."  As such, the bilateral knee, bilateral ankle, bilateral shoulder, bilateral hip, and cervical spine conditions were not related to service and they were not secondary to the service-connected lumbar spine.  In the May 2017 Board hearing, however, the Veteran and his spouse testified that his joint problems were due at least in part to overcompensating for his lumbar spine.  In addition, the Veteran and his spouse also testified that he was taking Depakote for his back, which had a "sedate effect" and was causing the Veteran to fall, one of which caused a broken ankle.  The Veteran also indicated that his bilateral shoulder condition was secondary to the cervical spine condition.  As such, the Board finds that medical opinion addendums are necessary.

With regard to the claim for entitlement to a TDIU, as discussed above, the evidence of record raises a claim of entitlement to a TDIU.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU, the Board must remand for such action.  38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet. App. 447 (2009).  The severity of the Veteran's service-connected disabilities, his employment history, his education and training, and all other factors having a bearing on the matter must be developed and considered.  

The record reflects that the Veteran receives Social Security Administration (SSA) Disability benefits. See July 2014 decision of SSA. In this case, the Veteran provided a copy of the decision; however, there is no indication that VA has requested the underlying supporting medical records. On remand, the Veteran's complete Social Security records must be added to the claims file.

Finally, on remand, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from June 2013 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Request from the Social Security Administration the records pertinent to the Veteran's claim and/or award of Social Security Administration disability benefits. 

3.  Send the Veteran a VCAA notice for entitlement to a TDIU and any related development (such as a VA Form 21-8940).

4.  Schedule the Veteran for a VA orthopedic examination to evaluate the severity of the service-connected lumbosacral strain.  The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's lumbar spine disability. 

Range of motion for the spine should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following:  (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Contact the VA examiner who conducted the January 2011 VA examinations of the cervical spine, shoulders, hips, knees, and ankles (or a suitable replacement), and ask the examiner to review the record and prepare addendum medical opinions.  The examiner should provide an opinion on:

a. Whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine, hips, knees, and/or ankle diagnosis was caused by or is proximately due to the service-connected lumbosacral strain, to include the Veteran overcompensating for the lumbar spine;  

b. Whether it is at least as likely as not (50 percent probability or greater) that any current bilateral shoulder diagnosis was caused by or is proximately due to a cervical spine condition; and

c. Whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine, shoulders,  hips, knees, and/or ankle diagnosis was caused by or is proximately due to medication prescribed for the lumbosacral strain, to include Depakote, to include the medication having a "sedate effect" and causing the Veteran to fall.

6.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

